internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-119428-99 cc dom p si date date number release date legend company sec_1 sec_2 sec_3 state d1 d2 dear this letter responds to the letter dated date submitted on behalf of company requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to treat three subsidiaries as qualified subchapter_s subsidiaries qsubs under sec_1361 of the internal_revenue_code facts according to the information submitted company was incorporated under state law on d1 company elected to be an s_corporation effective d2 company has three wholly owned subsidiaries sec_1 sec_2 and sec_3 company intended to elect to treat sec_1 sec_2 plr-119428-99 and sec_3 as qsubs as of d2 but failed to timely file the appropriate election law and analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qsub on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for making a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_966 subject_to certain modifications with the appropriate service_center the election may be effective on the date the form_966 is filed or up to days prior to the filing of the form provided that the date is not before the parent's first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is in effect under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301 b defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-2 and provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result company is granted an extension of time of sixty days from the date of this letter to elect to treat sec_1 sec_2 and sec_3 as qsubs effective d2 the elections should be made by following the procedure set forth in notice_97_4 and a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed or implied plr-119428-99 concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether company otherwise is a valid s_corporation or whether sec_1 sec_2 or sec_3 otherwise are valid qsubs for federal tax purposes pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
